Citation Nr: 0737907	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-33 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
September 1986 and from January 1991 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, it appears that the RO reopened the veteran's 
claim for sinusitis on the basis that new and material 
evidence had been received.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied sinusitis claim ought 
to be reopened.  38 U.S.C.A. § 5108 (West 2002).

In August 2007, the veteran testified at a Travel Board 
hearing in Little Rock, Arkansas, before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.



FINDINGS OF FACT

1.  Claims for service connection for sinusitis were denied 
by the RO in April 1988, March 1996, and May 2000 and not 
appealed; the May 2000 rating action was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the May 2000 rating decision 
is new, but does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  

3.  Although the veteran has a history of allergic rhinitis, 
the evidence does not indicate that she has greater than 50-
percent obstruction in both nasal passages or total 
obstruction in one nasal passage.  


CONCLUSIONS OF LAW

1.  The RO's unappealed May 2000 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, DC 6522 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Sinusitis

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
veteran's claim for service connection for sinusitis in April 
1988.  She did not appeal.  Rating actions in March 1996 and 
May 2000 affirmed the denial of service connection on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  Again, the veteran was notified and did 
not appeal.  The May 2000 rating action was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  See 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in 2004, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the May 2000 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).


Factual Background and Analysis

As noted previously, the claim for service connection for 
sinusitis was denied by the RO in April 1988 and not 
appealed.  The RO's continued denials in March 1996 and May 
2000 this case has been predicated upon the fact that new and 
material evidence had not been submitted to reopen the claim.  
Most recently in May 2000 the RO essentially noted that the 
evidence furnished since the previous denials of the 
veteran's claim reflected treatment for sinusitis but did not 
tend to relate it to military service.  Therefore, any 
"new" evidence would have to show that sinusitis was 
incurred in or aggravated by active military service.  

Evidence of record in May 2000 included service medical 
records (SMRs) which show the veteran was treated for 
periodic seasonal colds, history of minor sore throats, sinus 
congestion and various upper respiratory infections.  During 
evaluation in August 1986 the veteran complained of post 
nasal drip, nasal obstruction, itchy ears and sore throat.  
Examination revealed engorged turbinates bilaterally and 
deviated septum to the right.  X-rays of the sinuses was 
normal.  At separation the veteran was given a diagnosis of 
allergic rhinitis.  

A post service VA examination in 1988 includes a diagnosis of 
intermittent paranasal sinusitis without opinion as to 
etiology or onset.  Additional records from the veteran's 
period of reserve service show that in the July 1989 she was 
treated for complaints of sinus congestion and drainage.  
Sinus films showed bilateral maxillary clouding, right more 
than left.  The remaining records dated in 1989 and 1990 show 
treatment for recurrent symptoms, including facial pain and 
rhinorrhea, attributed to sinusitis.  

In 1995 and 1999 additional SMRs, from the veteran's second 
period of active duty, were submitted, but are entirely 
negative for complaints, findings or treatment of sinusitis.  

Evidence received since the May 2000 rating decision includes 
VA and private treatment records dated from 1997 to 2006; 
duplicate copies of select SMRs; and testimony from an August 
2007 Travel Board hearing.  The treatment records show 
evaluation for various disabilities as well as continued 
treatment for sinusitis with no indication as to onset.  

A September 2006 VA examination report shows the veteran gave 
a history of a postnasal drainage; headaches in the temporal, 
frontal and paranasals sinus areas; and a constant sore 
throat.  After service discharge she was treated on multiple 
occasions with nasal sprays, nasal drops and tablets with 
temporary improvement in symptoms.  The symptoms later became 
more severe and she would awaken with nasal sinus congestion 
and frequent sinusitis.  She indicated that dental X-rays 
dated in the 1980s revealed sinusitis.  However the VA 
examiner noted that dental X-rays of the sinuses were usually 
not adequate to truly diagnose sinus health or disease.  
Current X-rays of the paranasals sinuses were normal and 
clear.  The clinical impression was vasomotor rhinitis and 
allergic rhinitis.  There was no further discussion or 
opinion provided regarding the etiology or onset.  

This evidence, although new, is not material in that it shows 
only continued post-service treatment and simply is not 
pertinent to the question of whether sinusitis had its onset 
during either period of active duty, (which is the pivotal 
issue underlying the claim for service connection).  Thus, 
the newly received evidence does not raise a reasonable 
possibility of substantiating the claim.  

At her August 2007 Travel Board hearing, the veteran 
testified that she first received treatment for sinusitis in 
the mid 1980s during her first period of service.  She 
indicated that this treatment is reflected in her SMRS, but 
that the RO failed to consider these records in its previous 
denials.  To the extent that she has offered testimony in an 
attempt to establish the onset of her sinusitis during 
service, the Board notes that such evidence essentially 
constitutes reiterations of the veteran's assertions made in 
connection with the prior denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Although the veteran is a registered nurse, the 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  There is 
nothing of record to show that she acquired any additional 
medical training that would permit a finding that she was 
objectively competent to provide a medical opinion in this 
case.  As such, the evidence does not raise a reasonable 
possibility of substantiating the claim.

The Board also notes that at her August 2007 hearing the 
veteran was told that the record would be held open for 60 
days to allow her the opportunity to submit any additional 
evidence.  No additional evidence was received.  Moreover, 
the Board has carefully reviewed the claims folder in order 
to identify the additional SMRs referenced in the veteran's 
hearing testimony.  However the documents referred to are 
largely duplicative of evidence previously assembled and 
considered in prior VA adjudications.  It appears that the 
veteran had repeatedly submitted copies of select SMRs from 
her first period of service.  Since these reports were 
already a part of the original SMRs and were before the 
rating board at the time of its prior adjudications they are 
not new evidence.  It is also noted that the Board does not 
dispute that the veteran currently receives treatment for her 
disorder; thus, any further development in this regard would 
be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for sinusitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


Increased Rating - Allergic Rhinitis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2007), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently assigned a noncompensable disability 
evaluation for allergic rhinitis pursuant to 38 C.F.R. § 
4.97, DC 6522.  

Under DC 6522, a 10 percent disability rating is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, (2007).

Turning to the evidence of record, in a June 2005 rating 
action, service connection was granted for allergic rhinitis.  
The veteran appealed the initial evaluation assigned.  SMRs 
document treatment for various symptoms ultimately attributed 
to allergic rhinitis, but contain no evidence of polyps or 
degree of nasal passage obstruction.  

Post service records show that in December 2004 the veteran 
was evaluated for persistent runny nose, congestion and 
drainage.  Examination revealed normal turbinates without any 
abnormalities and clear mucus.  There were no polyps.  The 
clinical impression was chronic allergic rhinosinusitis.  

During VA examination in September 2006 the ear canals and 
tympanic membrane appeared normal.  Palpation of the 
bilateral temporal and paranasal sinus areas in the forehead 
revealed mild discomfort.  Intranasally the airways were 
adequate with no masses or lesions seen.  The oral cavity and 
oropharnyx were normal.  Palpation of the neck revealed no 
subcutaneous mass.  X-rays of the paranasals sinuses were 
normal and clear.  The clinical impression was vasomotor 
rhinitis and allergic rhinitis.  

The Board finds there is no competent evidence of record 
indicating that the service-connected allergic rhinitis is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  The medical evidence details various 
symptoms and complications, including post-nasal drip, nasal 
congestion, and pain.  Despite the veteran's complaints, 
however, the objective medical evidence does not reveal 
complete obstruction of one nasal passage or 50 percent 
obstruction on both sides.  The Board concludes that a 
compensable rating for allergic rhinitis is simply not 
warranted given the lack of competent evidence of any 
compensable symptoms associated with the condition.

There are no other provisions upon which to assign a higher 
rating.  Under DC 6502, a maximum 10 percent rating is 
warranted for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Likewise the veteran's 
allergic rhinitis has not been manifested by three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting as required for a compensable 
evaluation under DCs 6510, 6511, 6512, 6513 and 6514.  38 
C.F.R. § 4.97 (2007).  The veteran does not contend, nor does 
the objective medical evidence of record support a finding of 
bacterial rhinitis (DC 6523) or granulomatous rhinitis (DC 
6524).  Id. 

At her August 2007 Board hearing, the veteran essentially 
reiterated previously submitted information regarding her 
symptoms and consistent with complaints made during VA and 
private examinations and throughout the course of the appeal.  
Her descriptions of symptomatology are both credible and 
reliable.  However, her overall objective disability picture 
regarding the severity of her allergic rhinitis is not 
illustrative of the criteria for a compensable evaluation.  
Thus, the current level of disability shown is encompassed by 
the rating assigned and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  There is no basis for the assignment of 
staged ratings under the Fenderson case.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in January 2000, March 2000 and March 2005, 
the RO informed the veteran of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, although the veteran indicated that she would see 
her private physician and obtain a medical opinion addressing 
the etiology of her sinusitis and the severity of her 
allergic rhinitis, no such evidence has been submitted.  The 
Board notes that the record remained open for an additional 
60 days so that the veteran would submit such evidence.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he or she cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The Board also 
finds that the January and March 2000 letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for sinusitis.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of her 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for sinusitis.

Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


